Case 19-31395   Doc 1   Filed 10/09/19 Entered 10/10/19 08:45:03   Desc Main
                           Document    Page 1 of 8
Case 19-31395   Doc 1   Filed 10/09/19 Entered 10/10/19 08:45:03   Desc Main
                           Document    Page 2 of 8
Case 19-31395   Doc 1   Filed 10/09/19 Entered 10/10/19 08:45:03   Desc Main
                           Document    Page 3 of 8
Case 19-31395   Doc 1   Filed 10/09/19 Entered 10/10/19 08:45:03   Desc Main
                           Document    Page 4 of 8
Case 19-31395   Doc 1   Filed 10/09/19 Entered 10/10/19 08:45:03   Desc Main
                           Document    Page 5 of 8
Case 19-31395   Doc 1   Filed 10/09/19 Entered 10/10/19 08:45:03   Desc Main
                           Document    Page 6 of 8
Case 19-31395   Doc 1   Filed 10/09/19 Entered 10/10/19 08:45:03   Desc Main
                           Document    Page 7 of 8
Case 19-31395   Doc 1   Filed 10/09/19 Entered 10/10/19 08:45:03   Desc Main
                           Document    Page 8 of 8
